UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------X
UNITED STATES OF AMERICA,

                      Petitioner,
                                          MEMORANDUM AND ORDER
          -against-                       07-CR-0401(JS)

ELIJAH SANFORD,

                    Respondent.
----------------------------------X
APPEARANCES
For Petitioner:     Edward S. Zas, Esq.
                    Federal Defenders of New York
                    Federal Defenders Division
                    52 Duane Street, 10th Floor
                    New York, New York 10007

For Respondent:       Anthony Bagnuola, Esq.
                      United States Attorney’s Office
                      Eastern District of New York
                      610 Federal Plaza
                      Central Islip, New York 11722

SEYBERT, District Judge:

          Elijah Sanford (“Petitioner”) was charged by Complaint

for violating the Hobbs Act, 18 U.S.C. § 1951, waived indictment

pursuant to Federal Rule of Criminal Procedure 7(b), and pled

guilty to Count One of the Information, Robbery Conspiracy in

violation of 18 U.S.C. §§ 1951(a), 2 and 3551, et seq. pursuant to

a Plea Agreement with the Government.   (See Compl., D.E. 1; Info.,

D.E. 11; Guilty Plea, D.E. 12; Waiver of Indictment, D.E. 13.)

Following his guilty plea, Petitioner was sentenced to one hundred
and forty-eight (148) months of imprisonment, followed by three

(3) years supervised release.       (See J., D.E. 15.)

            On May 1, 2008, Petitioner, acting pro se, petitioned

this Court to vacate, set aside, or correct his conviction and

sentence pursuant to 28 U.S.C. § 2255.            (See Pet., Sanford v.

United States, No. 08-CV-1788, D.E. 1.)          On August 14, 2009, the

Court denied the Petition.         (See Mem. & Dec., No. 08-CV-1788,

D.E. 21.)    Thereafter, on June 9, 2016, in light of the recent

decision in Johnson v. United States, 135 S. Ct. 2551, 192 L. Ed.

2d 569 (2015), the Chief Judge of the Eastern District of New York

issued Administrative Order 2016-05, which permitted the Federal

Defenders of New York and CJA counsel to file “placeholder”

petitions on behalf of prisoners with potentially meritorious

claims on or before June 27, 2016.        On June 13, 2016, the Federal

Defenders filed the instant Petition, a “placeholder” motion on

Petitioner’s behalf, petitioning this Court for a second time to

vacate, set aside, or correct his conviction and sentences pursuant

to 28 U.S.C. § 2255.    (See Pet., D.E. 41.)     Thereafter, on July 10,

2016, Petitioner filed a motion in the Court of Appeals for the

Second Circuit, requesting leave to file a successive petition for

relief under 28 U.S.C. § 2255.           (See Gov’t Response, D.E. 48,

at 2.)      On   November   9,   2016,   the   Court   of   Appeals   denied

Petitioner’s motion seeking leave to file a successive petition



                                     2

pursuant to 28 U.S.C. § 2255.       See Sanford v. United States, 841

F.3d 578 (2d Cir. 2016) (per curium).

            On   August   28,   2019,   the   Government   responded   to

Petitioner’s successive § 2255 Petition (see Pet.) and argued that

the Court lacks jurisdiction to decide Petitioner’s motion on the

grounds that the Second Circuit denied Petitioner’s motion for

leave to file the Petition. (See Gov’t Response.) On September 3,

2019, the Federal Defenders, on behalf of Petitioner, filed a

letter with the Court agreeing with the Government, and conceding

that the Court lacks jurisdiction to decide the current Petition

as the Court of Appeals denied him leave to file it.        (See Letter,

D.E. 49.)

            Accordingly, as the parties are in agreement that this

Court lacks jurisdiction to hear Petitioner’s motion, the Petition

(D.E. 41) is DENIED.      The Clerk of the Court is directed mark this

matter CLOSED.


                                        SO ORDERED.


                                        _/s/ JOANNA SEYBERT_____
                                        Joanna Seybert, U.S.D.J.

Dated:   January   22 , 2020
         Central Islip, New York




                                    3

